In an article 78 proceeding for mandamus to compel, the fotirmonth statute of limitations runs from the date upon which the respondent agency refuses to act (see Austin v Board of Higher Educ. of City of N.Y., 5 NY2d 430, 441-442 [1959]; see also Ruskin Assoc., LLC v State of N.Y. Div. of Hous. & Community Renewal, 77 AD3d 401, 403 [2010]). By letter dated November 3, 2006, respondents refused to comply with petitioner’s demand that his pension be reinstated. Petitioner’s commencement of this proceeding on September 9, 2008 was thus untimely. Petitioner’s April 2007 request for reconsideration does not toll or revive the statute of limitations (see Matter of Lubin v Board of Educ. of City of N.Y., 60 NY2d 974, 976 [1983], cert denied 469 US 823 [1984]). Concur — Tom, J.R, Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ.